Per curiam.
The special master entered default orders against Robert C. Collins, Jr. in these disciplinary proceedings. Collins did not answer a State Bar letter requesting a response to the complaint, the formal inquiry of the Investigative Panel of the State Disciplinary Board, the State Bar’s formal complaint, or the State Bar’s motion for a default order in either proceeding.
The special master found that Collins had admitted violating Standards 22, 23, 44, and 68 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. In Disciplinary No. 840, the special master found that Collins failed to file a petition for sterilization in probate court, did not communicate with his client for eight months, and did not return the retainer fee after his client discharged him. In Disciplinary No. 865, the special master found that Collins’ failure to appear at a bankruptcy hearing caused the court to dismiss his client’s petition, Collins did not notify his client of the court’s action until she called him two months later, and Collins failed to return the attorney fees or all the client’s papers to her.
Collins responded for the first time in these proceedings when he filed a reply to the report of the Review Panel of the State Disciplinary Board. He concedes that he is bound by the allegations of fact and conclusions of law in the formal complaint because he failed to answer earlier in the proceedings. He asks this court to find that he may be impaired, stay further proceedings, and refer this matter to the Committee on Lawyer Impairment for investigation.
The review panel recommends that Collins be suspended from the practice of law for six months in each proceeding, with the suspensions to run consecutively, and that he be required to return the complainants’ retainer fees prior to reinstatement. Because Collins has demonstrated a pattern of neglect in handling his clients’ matters and in responding to these disciplinary proceedings, we adopt the panel’s recommendations. Therefore, we order the suspension of Robert C. Collins, Jr. from the practice of law for 12 months, require him to comply with Bar Rule 4-219 (c) by notifying his clients within 30 days of his inability to represent them and their need to retain new counsel, and further require him to reimburse the attorney fees received from the complainants prior to his reinstatement.

All the Justices concur.

Osborne & Burton, David R. Osborne, Thomas L. Burton, for Collins.